Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       03-SEP-2019
                                                       10:47 AM


                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                             WELDEN MANUEL,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CR. NO. 1CPC-XX-XXXXXXX)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Welden Manuel’s

application for writ of certiorari, filed on July 19, 2019, is

hereby accepted and will be scheduled for oral argument.     The

parties will be notified by the appellate clerk regarding

scheduling.

           DATED:   Honolulu, Hawai#i, September 3, 2019.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson